UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7465


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

JOSEPH ABDUL HENDRIX,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Asheville. Martin K. Reidinger, Chief District Judge. (1:10-cr-00067-MR-WCM-2)


Submitted: December 21, 2020                                      Decided: January 15, 2021


Before NIEMEYER, DIAZ, and THACKER, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


Joseph Abdul Hendrix, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Joseph Abdul Hendrix seeks to appeal the district court’s order denying his motion

for reconsideration of his motion for compassionate release. This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291, and certain interlocutory and

collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541, 545-46 (1949). “Ordinarily, a district court order is not final until it

has resolved all claims as to all parties.” Porter v. Zook, 803 F.3d 694, 696 (4th Cir. 2015)

(internal quotation marks omitted).

       Our review of the record reveals that the district court did not adjudicate all of the

claims raised in Hendrix’s motion for reconsideration of the denial of his compassionate

release motion. Id. at 696-97. Specifically, the court did not address Hendrix’s assertion

that he had exhausted his remedies under 18 U.S.C. § 3582(c)(1), nor did the court address

whether immediate release was appropriate under that section, instead addressing only

Hendrix’s alternative request to serve the remainder of his sentence in a halfway house or

on home confinement. We conclude that the order Hendrix seeks to appeal is neither a

final order nor an appealable interlocutory or collateral order. Accordingly, we dismiss the

appeal for lack of jurisdiction and remand to the district court for consideration of the

unresolved claims. Id. at 699.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                           DISMISSED AND REMANDED

                                             2